Citation Nr: 1108042	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-29 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a pilonidal cyst.

2. Entitlement to service connection for a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from November 1954 to October 1956.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, denying a petition to reopen service connection for a pilonidal cyst. 

Through a September 2008 Supplemental Statement of the Case (SSOC), the RO indicated it had reopened the Veteran's claim based on receipt of new and material evidence. This notwithstanding, the Board must determine in the first instance whether to reopen the RO's previous rating decision denying service connection, because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The matter of service connection for a pilonidal cyst is reopened. The underlying claim on the merits is addressed in the REMAND portion of the decision below  and is REMANDED to the RO via the Appeals Management Center (AMC),              in Washington, DC.


FINDINGS OF FACT

1. By an April 1976 decision, the RO denied the Veteran's original claim for service connection for a pilonidal cyst.

2. Since that initial rating decision, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim. 




CONCLUSIONS OF LAW

1. The April 1976 RO rating decision which denied service connection for a pilonidal cyst became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010);         38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2010).

2. New and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen a claim for service connection for a pilonidal cyst, and remanding the underlying claim on the merits for additional development. Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied as to his petition to reopen is unnecessary at this point pending further development and the readjudication of         the claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Turning to the merits of this case, through April 1976 correspondence the RO notified the Veteran of its denial of his claim for service connection for a pilonidal cyst. The letter informed him that available records did not show treatment for        this condition during service or at a service discharge examination.                             The correspondence further explained that no further action would be taken on       the claim unless the Veteran provided evidence to show that the condition was incurred in or aggravated by military service, and that it still existed. It was not       set forth in that form letter, but one of the reasons underlying the denial of benefits was the absence of the Veteran's service treatment records (STRs), which had apparently been destroyed during a fire at the National Personnel Records Center in 1973. The Veteran did not file a timely Notice of Disagreement (NOD) with this decision, and hence it became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When, as here, a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R.         § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

The essential basis upon which the Veteran's claim was originally denied was the lack of competent evidence establishing that his post-service diagnosed pilonidal cyst was incurred during military service, i.e., the missing element of a causal nexus. The presence of a causal nexus to service is a requisite element to establish service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

Of the new items of evidence that have been associated with the claims file since the April 1976 decision denying service connection at first, three of these are central to establishing his claim, and when considered together provide new and material evidence in support of reopening it. 

Initially, there is the "buddy statement" of A.D. attesting that he served with              the Veteran in the same unit, and directly witnessed his medical history and treatment for pilonidal cyst while in service. This significance of this statement is   in providing a lay witness account of symptomatology during service, to further substantiate what the Veteran has already alleged.

This is followed by the December 2006 letter of Dr. V.C., indicating that he first treated the Veteran in July 1994 with a history of having a pilonidal cyst.      Finally, the August 2006 letter of Dr. E.M.H. recounts having treated the Veteran for a pilonidal cyst since August 2000. 

Based upon the foregoing, there is testimony as to a pilonidal cyst during military service from an eyewitness account, further substantiating the likelihood of                in-service injury. Moreover, there is the more recent indication from private treating physicians of continuous treatment for a pilonidal cyst since at least as early as 1994. This latter source of evidence goes towards establishing continuity of symptomatology, an ongoing presence of disability indirectly supportive of a causal nexus to service. See 38 C.F.R. § 3.303(b). While obviously there remains a time gap of several years unaccounted for between service discharge and 1994,                 the preceding nonetheless is of value in establishing a pattern of continuity of symptomatology. Particularly when these physicians' letters are considered with the aforementioned witness' testimony, the newly received evidence sufficiently contributes to the overall repository of evidence on the subject of a causal nexus to service as to warrant reopening the claim. The available new evidence presents a reasonable possibility of substantiating the claim in regard to the causal nexus issue.

Accordingly, there has been presented new and material evidence that warrants reopening of the Veteran's claim for service connection for a pilonidal cyst.           38 C.F.R. § 3.156(a). See Hickson v. West, 11 Vet. App. 374, 378 (1998). A final disposition of the underlying claim on the merits is reserved pending completion of the development requested below. 


ORDER

New and material evidence having been received, the claim for service connection for a pilonidal cyst is reopened. 











REMAND

The Board remands the underlying claim for service connection for a pilonidal cyst for further development, and readjudication on the merits. In so doing, the Board takes account of the fact that the Veteran's service records are presumed destroyed through no fault of his own, and thus VA has a heightened duty to assist in the development of this case. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

There is mention by the Veteran upon the NA Form 13055 he submitted for purpose of attempting to reconstruct the record, regarding having undergone in-service treatment for a pilonidal cyst in early-1956 at various U.S. Army hospitals in Germany. Thus far, a September 2006 response from the National Personnel Records Center (NPRC) indicates that there were no corresponding records on file for Army hospitals located in Hanau and Darmstadt, Germany from 1956. However, no attempt has ever been made to locate treatment records from the hospital in Frankfurt, Germany, where the Veteran (in other correspondence) has described receiving a physical exam in preparation for cyst removal surgery which he ultimately deferred until after service. It follows that a request to the NPRC for any further records from the Frankfurt military hospital is in order. See also 38 C.F.R.        § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

The Board further sees where on his May 2006 petition to reopen service connection for a pilonidal cyst, the Veteran identified having received a VA physical examination in early-1974 at a medical facility in New York City.           On remand, the RO/AMC should give the Veteran the opportunity to identify the precise name and complete address of this facility, to permit a current records search for the examination that was apparently conducted. 

Finally, a VA medical examination is warranted to determine whether the Veteran's current pilonidal cyst condition has an etiology based in his military service. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should contact the NPRC and request any medical records associated with treatment in 1956 for a pilonidal cyst at the U.S. Army base hospital in Frankfurt, Germany. 

2. Also contact the Veteran and request that he provide further information (including facility name and contact address) for the VA medical facility where he underwent a physical examination in early-1974. Then conduct a records search based on the information received.

3. Then schedule the Veteran for a VA examination to ascertain the likely etiology of a pilonidal cyst. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that                        the Veteran's pilonidal cyst was incurred during military service, taking into account his own assertions and all documented relevant symptomatology therein.

4.  The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claim on appeal, in light of all additional evidence received.         If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


